Exhibit 10.2

PERSONAL AND CONFIDENTIAL

REVISED
OVERSEAS CONTRACT

January 4, 2005

Mr. Wilson Sun
42b Kadoorie Avenue
Kowloon, Hong Kong

Dear Wilson:

The conditions and terms of your assignment in Hong Kong as President, Asia
Pacific for York International Corporation effective January 1, 2005 are
detailed as follows:

1. DEFINITIONS



  A.   “Family” is the employee’s spouse, unmarried dependent children, and
other persons living with the employee who are considered dependents as defined
by income tax regulations.



  B.   “Foreign Location” is a location situated outside of the employee’s home
country.



  C.   “Home Country” is normally the employee’s country of citizenship, or the
country of the employee’s permanent home residence immediately prior to being
assigned to a foreign location, as established by York International Corporation
prior to commencement of the foreign assignment. For the purpose of the O.R.C.
(Organization Resources Counselors, Inc.) International Compensation Tables, the
“home country” is defined as “U.S.A.”.



  D.   “Point of Origin” is that home country location to which York
International Corporation assumes the obligation to return the employee at
certain times during the foreign assignment, and at completion of assignment or
termination. The employee and York International Corporation shall designate the
point of origin, which will remain unchanged during the period of foreign
assignment.

2. PHYSICAL EXAMINATION

Once annually during the period of assignment, the employee is eligible for a
physical examination at York International Corporation’s expense. The
examination should be scheduled to coincide with home leave or business trips to
the home country.

3. IMMUNIZATIONS AND INOCULATIONS

The employee shall obtain, at York International Corporation’s expense, the
immunizations and inoculations required for travel through and/or residence in a
foreign country.

4. PASSPORTS AND VISAS

Necessary passports and visas for the employee shall be obtained by the employee
at York International Corporation’s expense.

5. RELOCATION ALLOWANCE AND REIMBURSEMENTS

A. Shipment and Storage of Household Goods

York International Corporation will pay the costs of packing, unpacking,
insuring, transporting and storage of furniture, household goods and personal
effects. Personal items and household goods of immediate use only may be shipped
air freight to the new location. All other goods and furniture shall be shipped
by Sea Freight up to a maximum of 10,000 pounds and limited to one shipment from
one location.

Prior to shipping goods to the foreign location, the employee shall submit a
detailed list of all items to be shipped, showing the value of each item. This
list is required for shipping, customs clearance and personal property
reimbursement should emergency evacuation later be necessary.

B. Travel

York International Corporation will pay for business class air accommodations
between the employee’s point of origin and the foreign location for the employee
and accompanying family members. The employee and family members will be
reimbursed for excess baggage charges for up to one additional suitcase per
traveler.

The employee and accompanying family members will be reimbursed for incidental
travel expenses including baggage handling and gratuities, and local ground
transportation at departure, stopover and terminal points. All expenses shall be
submitted for reimbursement on properly documented expense reports.

Time spent in transit in excess of normal air travel time will be deducted from
the employee’s vacation time.

C. Temporary Housing

Should the employee be required to vacate the home country residence prior to
departure for the foreign location, due to rental/sale of the residence and/or
lack of household furnishings, the employee shall be reimbursed for the cost
of temporary housing and reasonable living expenses for a maximum of two (2)
weeks.

Upon arrival at the foreign location, the employee shall be reimbursed for
temporary housing and living expenses incurred for a period not to exceed thirty
(30) days.

6. COMPENSATION

A. Base Salary

The employee’s base salary shall be determined by the standards applied to
positions comparable to the employee in the employee’s home country. Any merit
increases shall be based on performance and position in the salary range. Your
Base Salary will be $335,000 U.S. annually, effective January 1, 2005.

B. Annual and Long-Term Incentives

The employee will participate in the Senior Management Incentive Plan and Asia
Profit Sharing Plan (annual bonus) as well as York International’s executive
long-term incentive programs consisting of a mid-term plan and equity awards.

C. Housing

Employee will receive a housing allowance of $10,000 per month and payable in
Hong Kong.

D. Post Differential

The post differential is designed to ensure that the employee experience the
same purchasing power for goods and services at the foreign assignment that they
would experience in the home country. If the cost of the goods and services is
greater in the foreign location than the employee’s home country, the
differential is positive. The allowance will be negative if the cost of goods
and services is lower. The amount of the differential is established by O.R.C.
location tables according to base salary level and family size, and is paid or
deducted monthly. The post differential is currently $4,552/month.

The post differential becomes effective the day the employee moves into foreign
location housing, and terminates the day they leave that housing at the end of
the foreign assignment.

F. O.R.C. Revisions

New O.R.C. tables are published when O.R.C. conducts a periodic pricing review
in the home country or foreign location, or when exchange rates vary
significantly. York International Corporation will review the latest tables in
January and July of each year and adjust any allowance and post differential up
or down in accordance with the O.R.C. tables and recommendations.

G. Other Required Deductions

Required payments to home country social insurance or retirement programs and
the employee’s contribution to York International Corporation sponsored benefit
programs will be deducted from the home country portion of the employee’s
compensation.

The employee will be reimbursed for any payments required by foreign government
programs from which the employee will not receive full benefit.

7. TAX COUNSEL

York International Corporation will reimburse the costs of a professional tax
counselor to assist the employee in preparing required tax returns in Hong Kong
and any other jurisdictions where tax returns are due. In addition, employee
will be required to report to YORK on a semi-annual basis any business travel to
the U.S. to facilitate U.S. tax compliance. Note, however, that the employee is
solely responsible for filing any required foreign and home country tax returns
and payments of all applicable taxes.

8. BENEFITS

A. Coverage

The employee will participate in CIGNA International medical, dental, vision and
prescription drug plans at no cost. The employee will also continue to
participate in any supplemental accident insurance and long-term disability
insurance plans, as well as the York International Retirement and Investment
Plan.

B. Calculations

For any benefit program where contributions are calculated according to salary,
only the employee’s base salary shall be used in such calculation. Retirement
benefits shall be calculated on base salary and cash bonus (if applicable) only.

C. Foreign Location Benefits Payments

If the employee receives an allowance or any other social benefit payment from
the foreign location government, such payment shall be returned to York
International Corporation.

D. Cash Advances for Medical Charges

Should the employee require extensive medical care which results in substantial
charges at the foreign locations which must be paid in advance, the Vice
President Human Resources may approve a cash advance to cover required advance
medical payments.

E. Worker’s Compensation

In the event that the employee sustains a work-related accident or injury at the
foreign location, the Vice President Human Resources shall ensure that the
employee receives treatment and compensation at least equal to that which the
employee would have received had the accident or injury been sustained in the
home country. If foreign government compensation is inadequate, York
International Corporation will make any necessary payments to the employee to
ensure equitable treatment.

9. HOME LEAVE, VACATION TIME AND HOLIDAYS

A. Home Leave

The employee is eligible for Home Leave after twelve (12) continuous months at
the foreign location.

York International Corporation will pay for business class round-trip airfare by
the most direct route, for the employee between the foreign location and the
point of origin. York International Corporation will reimburse the employee for
reasonable meal expenses, hotel accommodations, gratuities and miscellaneous
transportation expenses between the foreign location and the point of origin.

Any time spent on authorized York International Corporation business during the
Home Leave shall not be charged against Home Leave time.

Because the intent of the Home Leave is to keep the employee acquainted with
family and friends, and any changing political and social conditions in the home
country, York International Corporation will not provide pay in lieu of Home
Leave during the foreign assignments.

B. Vacation Time

The vacation policy of the home country will apply.

C. Legal Holidays

Legal holidays at the foreign location shall be observed by the employee and
shall not be counted against vacation time.

10. ASSISTANCE PROGRAMS

A. Educational Assistance

The educational assistance program is designed to ensure that the employee’s
children attending primary and secondary school at the foreign location receive
the education necessary for them to advance grades along with their home country
peers.

Should public schools at the foreign location not meet this objective, York
International Corporation will pay for tuition, books, required school uniforms
and transportation costs for each child attending an adequate private school at
the foreign location.

If no adequate school is available at the foreign location, York International
Corporation, in addition to the above costs, will pay for room, board, and two
round trips per year between the nearest adequate school and the foreign
location.

York International Corporation will use O.R.C. recommendations in determining
the adequacy of foreign location schools. Should the employee decide to educate
a primary or secondary school in the home country, York International
Corporation will pay only the allowance that would have been paid for tuition,
room, board, and travel to the nearest adequate school. York International
Corporation will not pay for pre-primary education at the foreign location. If
the employee’s dependent attends college in the home country, York International
Corporation will pay for one round trip annually, economy class, between the
dependent’s college and the foreign location. If the dependent incurs higher
tuition costs because the employee is no longer a resident in the home country,
York International Corporation will reimburse the employee for the cost in
excess of normal tuition for one year only.

B. Car Allowance

York International Corporation will provide a car allowance for the employee for
the duration of the foreign assignment. The amount will be $600/month effective
January 1, 2005.

11. EMERGENCIES

A. Security

If the foreign location is considered hazardous due to political unrest or
terrorist activities, local management and the employee shall determine proper
security measures and necessary steps to be taken in the event of a security
problem.

B. Evacuation

Should evacuation be necessary because of civil strife, war, etc., York
International Corporation will pay for all temporary travel and living expenses
for the employee.

York International Corporation shall reimburse the employee for all reasonable
personal property losses incurred not otherwise covered by insurance.

C. Personal Emergencies

Any expenses resulting from emergency situations which the employee feels should
be considered for reimbursement shall be submitted in writing to the Vice
President Human Resources, who may authorize reimbursement to the employee if
appropriate.

D. Death or Illness of Immediate Family in the home country

In the case of death or critical illness involving a dependent not residing at
the foreign location, York International Corporation will pay for round-trip
economy class airfare to and from the home country for the employee. The same
cost will be reimbursed for the employee in the event of death or critical
illness involving a parent, sister or brother or child.

E. Death of Employee

If the employee dies at the foreign location and burial is local, York
International Corporation will pay all burial costs.

If the body is returned to the home country, York International Corporation will
pay all expenses of embalming the body, preparing it for shipment, required
documentation, required shipment containers and transportation by air service to
the point of origin.

12. REASSIGNMENT, RETIREMENT, OR TERMINATION

A. Reassignment

If the employee is reassigned to another foreign location at the completion of a
foreign assignment, all applicable provisions of this policy shall apply.

If the employee is reassigned to a home country York International Corporation
unit, the relocation policy of the receiving unit shall apply.

B. Retirement

If the employee retires upon completion of the foreign assignment, York
International Corporation will pay all shipping and travel costs, in accordance
with this policy, for the employee to a home country location designated by the
employee.

C. Termination

If the employee initiates termination, the employee shall give York
International Corporation a minimum of thirty (90) days notice. The employee
shall receive regular salary through the last day worked, and any accrued
vacation pay in accordance with home country policy provided the required thirty
(90) days notice is given.

If York International Corporation initiates termination, York International
Corporation shall give the employee a minimum of thirty (30) days notice. The
employee shall receive regular salary through the last day worked, and severance
and/or accrued vacation pay in accordance with home country policy.

In accordance with this policy, York International Corporation will pay all
moving and transportation expenses to the point of origin for the terminated
employee, provided the employee returns to the point of origin within thirty
(30) days of termination. If the employee chooses to remain at the foreign
location following termination, York International Corporation shall make no
payment in lieu of moving or transportation costs. For York International to
assume the cost of moving or transportation should employee initiate
termination, the employee must have completed a minimum of one (1) year at the
foreign assignment.

Any additional termination provisions are addressed in the employee’s Employment
Agreement dated as of January 1, 2005.

D. Duration

It is anticipated that this assignment is for a period of three (3) years or
more, if agreeable to York International Corporation and Wilson Sun. However,
the Company’s policy of “employment at will” guarantees no particular length or
duration of employment. Additionally, the employment of every individual is
subject to the normal policies of the Company and its benefit plans, as they may
be revised from time to time. Upon successful completion of the assignment, the
employee will be provided a comparable position within the Company, subject to
the “employment at will provision”.

YORK INTERNATIONAL CORPORATION

     

C. David Myers Date

I hereby confirm that I have read the conditions and terms of this reassignment
and I do accept the assignment as President, Asia Pacific for York International
Corporation.

     
     
Wilson Sun
       
Date
 
   

